In an action commenced by a summons and motion for summary judgment in lieu of a complaint, pursuant to CPLR 3213, based upon a money judgment entered by the plaintiff against the defendant in the State of Louisiana, the plaintiff appeals from an order of the Supreme Court, Queens County, dated August 9, 1976, which denied his motion for summary judgment and granted summary judgment to the defendant. Order affirmed, without costs or disbursements, on the opinion of Mr. Justice Kassoff at Special Term. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.